Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Yannuzzi on 06/11/2021 and 07/06/2021.

The application has been amended as follows: 
(Currently Amended) A method of controlling forward thrust of an aircraft comprising, 

receiving a forward thrust control command; 
generating a control signal based on the forward thrust command;
generating from the control signal a limited pitch angle command and a forward thrust engine throttle command based on a bounded pitch angle for the aircraft
wherein the limited pitch angle command is generated such that a resultant aircraft pitch angle does not exceed the bounded pitch angle; and 

(Previously Presented) The method of claim 1, wherein the forward thrust engine throttle command is also generated based on the limited pitch angle and wherein generating the forward thrust engine throttle command comprises determining a residual amount of forward thrust needed to achieve the determined amount of forward velocity based on the limited pitch angle command and generating the forward thrust engine throttle command to at least partially provide the determined residual amount of forward thrust.
(Previously Presented) The method of claim 1, wherein the forward thrust engine throttle command is also generated based on the limited pitch angle and wherein generating the forward thrust engine throttle command comprises: determining a forward velocity generated as a result of the limited pitch angle command; determining a difference in forward velocity between the forward velocity generated as a result of the limited pitch angle and the determined amount of forward velocity; generating a residual pitch angle command based on the determined difference in forward velocity; and converting the residual pitch angle command to the forward thrust engine throttle command.
(Original) The method of claim 3, wherein the residual pitch angle command is of a magnitude estimated to provide sufficient forward thrust to account for the determined difference in forward velocity.
(Presently Amended) The method of claim 1,  further comprising:  comparing a determined bounded pitch angle for the aircraft to a pitch angle corresponding to the control signal; generating a limited pitch angle command so the resultant aircraft pitch angle does not exceed the bounded pitch angle; generating a residual pitch angle command based on a difference between the determined amount of forward velocity and the amount of forward velocity achieved by the limited pitch angle command; and converting the residual pitch angle command into [[a]]the forward thrust engine throttle command. 
(Previously Presented) The method of claim 1,  further comprising receiving a velocity signal indicating a determined amount of forward velocity and generating the  forward velocity command to provide the determined amount of forward velocity.
(Original) The method of claim 6, wherein the determined amount of forward velocity comprises a velocity error between a desired aircraft velocity and an actual aircraft velocity.
(Previously Presented) The method of claim 6, wherein the determined amount of forward velocity comprises a difference between an actual forward velocity of the aircraft and a desired forward velocity of the aircraft.
(Canceled).
 (Canceled).
(Previously Presented) The method of claim 1, further comprising converting the limited pitch angle command to a VTOL rotor command and providing the VTOL rotor command to a vertical propulsion system of the aircraft.
(Previously Presented) The method of claim 1, wherein the control signal comprises a pitch angle command to control the pitch angle of the aircraft to at least partially control forward velocity of the aircraft.
(Previously Presented) The method of claim 1, wherein the control signal comprises a forward thrust pseudo-control that maps to a pitch angle of the aircraft to increase forward velocity of the aircraft. 
(Previously Presented) The method of claim 13, wherein the forward thrust pseudo-control is based on a magnitude of a velocity error between a desired aircraft velocity and an actual aircraft velocity.
(Previously Presented) The method of claim 3, wherein the residual pitch angle command is computed as a function of a difference between a velocity achieved with the limited pitch angle and the determined amount of forward velocity.
(Canceled) 
(Previously Presented) The method of claim 1, wherein the bounded pitch angle comprises a maximum pitch angle. 
(Previously Presented) The method of claim 1, wherein the bounded pitch angle comprises a range of pitch angles between a minimum pitch angle and a maximum pitch angle.
Canceled.
(Presently Amended) The method of claim 1, wherein the forward thrust control command is generated based on a throttle position of a throttle control of the aircraft or based on a desired velocity for the aircraft.
(Presently Amended) The method of claim 1,  wherein the control signal is generated based on a velocity error signal, and wherein the velocity error signal indicates a difference between a desired velocity for the aircraft and an actual velocity of the aircraft.
(Previously Presented) The method of claim 20, wherein the desired velocity for the aircraft is determined based on a throttle position of a throttle control of the aircraft or based on input from an autopilot system.
(Previously Presented) A method of controlling forward thrust of an aircraft comprising, 
receiving a forward thrust control command; 
generating a control signal based on the forward thrust control command; and
using the control signal to generate a pitch angle command and a forward thrust engine throttle command based on a bounded pitch angle for the aircraft, wherein the pitch angle command is generated such that a resultant aircraft pitch angle does not exceed the bounded pitch angle; 

(Previously Presented) The method of claim 23, wherein generating the forward thrust engine throttle command based on the pitch angle command comprises determining a residual amount of forward thrust needed to achieve the determined amount of forward velocity based on the limited pitch angle command and generating the forward thrust engine throttle command to at least partially provide the determined residual amount of forward thrust.
(Previously Presented) The method of claim 23, wherein generating the forward thrust engine throttle command based on the limited pitch angle command comprises: determining a forward velocity generated as a result of the limited pitch angle command; determining a difference in forward velocity between the forward velocity generated as a result of the resultant aircraft pitch angle and the determined amount of forward velocity; generating a residual pitch angle command based on the determined difference in forward velocity; and converting the residual pitch angle command to the forward thrust engine throttle command.
(Previously Presented) The method of claim 25, wherein the residual pitch angle command is computed as a function of a difference between a velocity achieved with the limited pitch angle and the determined amount of forward velocity.
(Presently Amended) The method of claim 23, further comprising:  comparing a determined bounded pitch angle for the aircraft to the a pitch angle corresponding to the control signal; generating a limited pitch angle command so the resultant aircraft pitch angle the forward thrust engine throttle command. 
(Previously Presented) The method of claim 23, wherein the determined amount of forward velocity comprises a difference between an actual forward velocity of the aircraft and a desired forward velocity of the aircraft.
 (Previously Presented) The method of claim 23, further comprising converting the limited pitch angle command to a VTOL rotor command and providing the VTOL rotor command to a vertical propulsion system of the aircraft.
(Previously Presented) The method of claim 23, wherein the control signal comprises a pitch angle command to control the pitch angle of the aircraft to at least partially control forward velocity of the aircraft.
(Previously Presented) The method of claim 23, wherein the control signal comprises a forward thrust pseudo-control that maps to a pitch angle of the unmanned aircraft to increase forward velocity of the unmanned aircraft. 
(Previously Presented) The method of claim 31, wherein the forward thrust pseudo-control is based on a magnitude of a velocity error between a desired aircraft velocity and an actual aircraft velocity.
(Previously Presented) The method of claim 23, wherein the forward thrust control command is generated based on a throttle position of a throttle control of the aircraft or based on a desired aircraft speed for the aircraft. 
(New) The method of claim 1, wherein the bounded pitch angle is determined based on flight conditions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RYAN J. RINK
Examiner
Art Unit 3664



/Ryan Rink/Primary Examiner, Art Unit 3664